Name: Council Regulation (EEC) No 4075/88 of 19 December 1988 opening a Community tariff quota for high quality fresh, chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 359/4 Official Journal of the European Communities 28 . 12. 88 COUNCIL REGULATION (EEC) No 4075/88 of 19 December 1988 opening a Community tariff quota for high quality fresh, chilled or frozen meat of bovine animals falling within GN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 020629 91 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has undertaken, within the General Agreement on Tariffs and Trade (GATT), to open an annual tariff quota at a rate of duty of 20 % for 34 300 tonnes expressed in weight of the product of high-quality fresh, chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91 ; whereas that quota should therefore be opened for 1989 ; Whereas there should be a guarantee of, in particular, equal and continuing access by all interested traders within the Community to the said quota and of uninter ­ rupted application of the rate laid down for that quota, to all imports of the products in question, in all the Member States, up to the limit of the quota ; whereas it seems appropriate, to that end, to set up a system for using the Community tariff quota, based on the presentation of a certificate of authenticity guaranteeing the nature of the product, where it comes from and its origin ; Whereas detailed rules for the implementation of this Regulation should be drawn up in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), HAS ADOPTED THIS REGULATION : Article 1 1 . A Community tariff quota for high-quality fresh , chilled or frozen meat of bovine animals falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91 is hereby opened for 1989 . The total quota shall be 34 300 tonnes expressed in weight of the product. 2. Under the quota, the applicable duty of the Common Customs Tariff shall be 20 % . Article 2 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 , and in particular : (a) provisions to guarantee the nature of the product, where it comes from and its origin ; (b) provisions concerning recognition of the document to enable verification of the guarantees referred to in (a). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1988 . ( , For the Council The President Y. POTTAKIS 0 OJ No L 148 , 28 . 6. 1968, p. 24. (2) OJ No L 198 , 26. 7. 1988, p. 24.